Citation Nr: 9909189	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for low back pain, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
postoperative residuals, gynecomastia of the right breast.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran retired from service in July 1995, after having 
served on active duty for a period in excess of 20 years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  A hearing was held before the undersigned Acting 
Member of the Board at the RO in September 1997. 

The appeal was last before the Board in May 1998, at which 
time, relative to each issue stated on the title page, it was 
remanded for further development.  Following completion of 
the requested development, the RO, in a rating decision 
entered in August 1998, increased the rating for the 
veteran's service-connected low back pain from noncompensable 
to 10 percent disabling, with which latter evaluation the 
veteran continues to disagree, and a Supplemental Statement 
of the Case was mailed to the veteran the same month.

Thereafter, the appeal was returned to the Board.

Included among the issues on appeal when this case was last 
before the Board in May 1998 was the veteran's claim for 
service connection for right shoulder disability.  However, 
such benefit was granted in the above-addressed rating 
decision entered in August 1998.  Therefore, the present 
appeal is limited to consideration of the issues appearing on 
the title page.  


FINDINGS OF FACT

1.  Current manifestations of the veteran's service-connected 
low back pain include complaint of experiencing essentially 
constant low back pain, without ascertained postural spinal 
abnormality and a recently demonstrated ability to flex and 
extend the lumbar spinal segment to 95 and 35 degrees, 
respectively; moderate lumbar disc disease is not evident.

2.  Current manifestations of the veteran's service-connected 
scar on his right breast include the experiencing of 
"tension" in the area of the scar with vigorous activity; 
the scar is neither tender/painful, nor productive of any 
related limitation of function; the scar is neither 
malnourished nor ulcerated. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for low 
back pain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Codes 5295-5293 (1998).


2.  The criteria for an increased rating for postoperative 
residuals, gynecomastia of the right breast, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.20, 4.31 and Part 4, Diagnostic Codes 7899-7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that each of the veteran's claims is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the Board finds that each claim is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Service connection is in effect for low back pain, for which 
the RO has assigned a 10 percent rating under the provisions 
of Diagnostic Codes 5295-5293 of the Rating Schedule; and for 
residuals of cyst excision and gynecomastia, right breast, 
rated noncompensable pursuant to Diagnostic Codes 7899-7805.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board has found nothing in 
the historical record which would lead it to conclude that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to these disabilities.


I.  Low Back Disability

Under Diagnostic Code 5295, lumbosacral strain which is 
manifested by characteristic pain on motion warrants a 10 
percent rating; a 20 percent rating is warranted for 
lumbosacral strain manifested by muscle spasm on extreme 
forward bending and loss of lateral (unilateral) spine motion 
in a standing position.  In addition, pursuant to Diagnostic 
Code 5293, a 20 percent rating is warranted for "moderate" 
intervertebral disc syndrome, with recurring attacks.

The veteran asserts that he experiences low back pain on a 
nearly constant basis for which, in addition, he is obliged 
to take Motrin on occasion.  He also indicates that he 
experiences lumbar muscle spasms on occasion.  In this 
regard, when he was examined by VA in February 1996, at which 
time he elaborated that his lumbar spine would "stiffen[]" 
if he stood for an extended duration, he was free of 
paraspinal muscle spasm.  He exhibited an ability to flex and 
extend the lumbar segment of his spine to 90 and 15 degrees, 
respectively, "without pain or discomfort" in either 
excursion.  

Most recently, when examined by VA in July 1998, at which 
time the veteran indicated that his low back pain was 
exacerbated by prolonged sitting or by walking a distance 
greater than twelve blocks, findings on physical examination 
included an absence of tenderness in the paraspinal regions.  
He exhibited an ability to flex, extend, bend laterally and 
rotate (in either direction) the lumbar segment of his spine 
to 95, 35, 40 and 35 degrees, respectively; in the flexion 
and extension excursions, pain was "aggravated" at the 60 
and 25-degree point, respectively.  On exhibiting motion, the 
veteran's low back musculature (elsewhere described as being 
"normal") was free of "spasm[]"; the lumbar segment of his 
spine was free of "posture abnormalities or fixed" 
deformity.  The examiner was of the view, apparently in 
consideration of the veteran's assertion that an "MRI" had 
been done in 1995 (presumably in reference to an 'MRI' the 
veteran indicated at his February 1996 VA examination had 
been accomplished under VA auspices in July 1995) and 
notwithstanding that pertinent X-ray examination was not 
performed in conjunction with the July 1998 VA examination, 
that the veteran had lumbar disc disease.  

In considering the veteran's claim for an increased rating 
for his service-connected low back pain, the Board would 
observe at the outset that it has no reason to question the 
veracity of the veteran's above-cited assertion relative to 
experiencing low back pain on an essentially constant basis.  
Notwithstanding such consideration, however, the Board is of 
the view, in light of the reasoning advanced hereinbelow, 
that an increased rating for his service-connected low back 
pain is not in order.  In reaching such conclusion, the Board 
would stress that the veteran was free of pertinent muscle 
spasm on the February 1996 and July 1998 VA examinations 
(though it is recognized that on the former he alluded to 
experiencing such spasms at times) and, on the latter 
examination, he was specifically found to be free of any 
postural spinal abnormality, to presumably include when in a 
standing position.  Given the foregoing, then, the above-
stated criteria for a 20 percent rating in accordance with 
Diagnostic Code 5295 (which requires "loss of lateral....spine 
motion in a standing position") is, clearly, not satisfied.  
Conversely, the motion-related pain (in at least two 
excursions) he was noted to exhibit in conjunction with his 
examination by VA in July 1998 precisely corresponds with the 
criteria ("characteristic pain on motion") for a 10 percent 
rating pursuant to Diagnostic Code 5295.  In addition, given 
the veteran's demonstrated ability (on the two above-
discussed VA examinations) to flex his lumbar spine to 90 
degrees or more, indicative of motion in such excursion which 
is essentially unrestricted, and inasmuch as he exhibited 
pertinent extension to 35 degrees on the latter examination 
(versus to only 15 degrees on the former), his overall lumbar 
motion is clearly not representative of the requisite 
"moderate" restriction required for a 20 percent rating in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 5292 
(1998).  Finally, notwithstanding that pertinent diagnostic 
study to confirm the presence of lumbar disc disease was 
apparently not performed in conjunction with either VA 
examination accomplished within the time period relevant to 
this aspect of the appeal, the evidence of record does not 
reflect (nor does the veteran contend) that his lumbar disc 
disease is productive (if at all) of the requisite 'moderate' 
severity necessary for the assignment of a 20 percent rating 
in accordance with Diagnostic Code 5293.  Given the foregoing 
observations, then, the Board is persuaded that an increased 
disability rating for the veteran's service-connected low 
back pain is not in order.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors traceable to the veteran's service-
connected low back pain, including general functional loss, 
weakened movement and excess fatigability.  The Board has 
also been attentive for indication of loss of functional 
ability, within the purview of 38 C.F.R. § 4.40, specifically 
traceable to pain on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the Board finds it noteworthy that, on 
the occasion of the veteran's examination by VA in July 1998, 
the examiner indicated that motion involving the veteran's 
lumbar spine was not delimited to any extent by "pain, 
fatigue, weakness or lack of endurance after repetitive 
use."  In addition, although the examiner in July 1998 
posited that the veteran could ("may") conceivably 
experience functional limitation "when he [threw] out his 
back", he (i.e., the examiner) specifically indicated that, 
in the course of examining the veteran, he had ascertained no 
evidence of either "weakened movement or excess 
fatigability" relative to the veteran's lumbar spine. The 
foregoing considerations, in the Board's view, militate 
persuasively against the existence of sufficient disablement, 
relative to the veteran's low back pain, as to warrant the 
assignment of a higher disability rating predicated on either 
38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  The Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected low back pain more closely approximate 
those required for a 20 percent rating than they do the 
disability rating currently assigned.  Accordingly, the Board 
is unable to identify a reasonable basis for a grant of this 
aspect of the benefit sought on appeal.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic 
Codes 5295-5293.


II.  Scar on Right Breast

In accordance with the provisions of Diagnostic Codes 7899-
7805, the veteran's scar on his right breast (residual of 
cyst excision and gynecomastia) is rated on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.20.  In addition, pursuant to the provisions of 
Diagnostic Codes 7803 and 7804, a 10 percent rating is 
assignable for, respectively, a superficial scar which is 
poorly nourished and frequently ulcerated, and a scar which 
is objectively tender and painful.  However, pursuant to the 
provisions of 38 C.F.R. § 4.31, where the minimum schedular 
evaluation requires the presence of residuals and the 
schedule does not provide for a noncompensable rating, a 
noncompensable rating will be assigned where the required 
residuals are not shown.

The veteran asserts that he experiences "tension" in the 
area of his postoperative scar on his right breast if he 
engages in vigorous exercising.  He additionally avers that 
such scar is disfiguring in appearance.  In this regard, when 
he was examined by VA in February 1996, the veteran's right 
breast scar, which was "semi-lunar" in configuration, was 
described as being "well healed", though "retracted".  The 
tissue about the scar was noted to have been "very" taut 
when the veteran elevated his right upper extremity.  Most 
recently, when the veteran was pertinently examined by VA in 
July 1998, his right breast scar, which was one-half inch in 
length, was noted to be adherent, of normal color and 
texture, and non-tender; the scar was not productive of any 
"functional limitation".  The examination diagnosis 
implicated the scar as being "[d]isfiguring" in appearance.  

In considering the veteran's claim for an increased rating 
for his service-connected scar, on his right breast, the 
Board does not question that he experiences motion-related 
'tension' in the area of his postoperative scar on his right 
breast, given the above-cited observation advanced by the VA 
examiner in February 1996 that the scar was conspicuously 
taut when the veteran raised his right upper extremity.  At 
the same time, however, the Board is of the opinion, in light 
of the rationale put forth hereinbelow, that an increased 
disability rating for his service-connected scar is not in 
order.  In reaching such conclusion, the Board would 
emphasize that, on the July 1998 VA examination, the scar was 
noted to be free of tenderness as well as non-precipitive of 
any related functional limitation, which considerations serve 
to preclude any notion of awarding a related compensable 
evaluation pursuant to the provisions, respectively, of 
Diagnostic Codes 7804 and 7805.  Further, the evidence does 
not reflect (nor has the veteran on any occasion alleged) 
that the scar is either malnourished or ulcerated, which 
consideration serves to preclude any notion of awarding a 
related compensable evaluation pursuant to the provisions of 
Diagnostic Code 7803.  Finally, while it is recognized that 
the VA examiner, in conjunction with the July 1998 
examination, indicated that the veteran's right breast scar 
was to at least some extent '[d]isfuguring', such 
consideration might warrant the assignment of a compensable 
rating only with respect to a scar involving the head, face 
or neck.  See 38 C.F.R. Part 4, Diagnostic Code 7800 (1998).  
Given the foregoing observations, then, and in the absence of 
evidence documenting such minimal requisite residual 
impairment as would warrant the assignment of a compensable 
rating, the Board is of the view, in accordance with the 
above-stated provisions of 38 C.F.R. § 4.31, that the 
veteran's present noncompensable rating for his right breast 
scar, even with consideration of the provisions of 38 C.F.R. 
§ 4.7, is appropriate.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.20, 4.31 and Part 4, Diagnostic Codes 7899-7805.


ORDER

An increased rating for low back pain is denied.

An increased rating for postoperative residuals, gynecomastia 
of the right breast, is denied.


		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


